            Case 1:19-cr-00592-LGS Document 44 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :     20 Cr. 592 (LGS)
                            -against-                         :
                                                              :   SCHEDULING ORDER
 PARFAIT MUTIMURA,                                            :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS a sentencing hearing is currently scheduled for August 25, 2020 at 11:00 a.m.

        WHEREAS in its August 11, 2020 sentencing submission, the Government states that it

believes that the “factual assertions in the Defendant’s submission are false” and that it “reserves

the right to oppose at sentencing any reduction for acceptance of responsibility under §3E1.1 and

to argue for a Guidelines range that does not include such reduction.” (Dkt. No. 43) It is hereby,

        ORDERED that by noon on August 21, 2020, Defendant shall file a reply to the

Government’s submission. It is further,

        ORDERED that by 4:00 p.m. on August 21, 2020, the Government shall file a letter

stating whether it intends to argue against any reduction for acceptance of responsibility under

§3E1.1. It is further,

        ORDERED that due to a conflict in the Court’s calendar, the sentencing in this matter is

adjourned to August 25, 2020 at 5:00 p.m. in courtroom 1106 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York 10007.



Dated: August 18, 2020
       New York, New York
